Citation Nr: 1437275	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  10-49 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome of the left hand, including as secondary to residuals of a left elbow contusion with a small loose body and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1975 to November 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

The Board remanded this claim in April 2013 for further development.  It is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay that inevitably will result from the additional remand of this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

In April 2013, the Board remanded the claim to obtain additional treatment records and to afford the Veteran a new VA examination for a medical nexus opinion regarding the etiology of his carpal tunnel syndrome of the left hand.  However, it appears that the examiner misunderstood the question posed by the Board, as his opinions relate to whether the Veteran's carpal tunnel syndrome of the left hand is related to the injury to his left elbow in 2004, as opposed to whether it was caused or aggravated by his current left elbow disorder.  Therefore, an addendum opinion should be provided, and the Board has rephrased the questions.  All recent treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records for carpal tunnel syndrome from the VAMC in Wilmington, Delaware, dated since May 2013.

2.  Make arrangements to obtain the Veteran's complete treatment records for carpal tunnel syndrome from Delaware Back Pain & Sports Rehabilitation Centers, dated since May 2006, and from Delaware Orthopaedic Center, dated since May 2006.

3.  Thereafter, forward the claims file to the examiner who conducted the September 2013 VA neurology examination for an addendum medical opinion.  Based on a review of the record, the examiner must answer the following questions:

For clarification, the issue at hand is whether the Veteran's carpal tunnel syndrome of the left hand was caused or aggravated by his degenerative joint disease and small loose body of the left elbow.

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's degenerative joint disease and small loose body of the left elbow caused any current neurological disorder of his left upper extremity, including carpal tunnel syndrome?  

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's degenerative joint disease and small loose body of the left elbow permanently aggravated any current neurological disorder of his left upper extremity, including carpal tunnel syndrome?  

In providing the opinion(s), the examiner should consider the Veteran's private treatment records, including the August 2005 Nerve Conduction and EMG report from A. Upadhay, D.O, as well as the Veteran's lay statements that his symptoms began after he injured his elbow.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

If the September 2013 VA examiner is not available, then another examiner should be asked to review the claims folder and provide the requested opinion(s).

4.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate response(s) to the specific opinion(s) requested, it must be returned to the providing examiner for corrective action.

5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of this and all other evidence received since the most recent SSOC in September 2013.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with another SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



